The judgment of the Supreme Court was entered May 30th 1872.
Per Curiam.
The first question upon the note in this case as to its negotiability is settled by the decision in Zimmerman and Herdic v. Anderson, heard at Philadelphia at January Term 1871, 17 P. F. Smith 421.
We there held that the waiver of appeal, valuation and appraise*191ment, stay of execution, and exemption, contained in the note does not destroy its negotiability: 17 P. F. Smith 421.
The other question as to the alleged forgery or mutilation of the note by cutting off a separate agreement written at one end of the paper on which the note is written, is also settled by the ease of Phelan v. Moss, 17 P. F. Smith 59, in which it was held that the note in the hands of a bonfi fide holder without notice of the fraud and for a valuable consideration, is not affected by the separation of the written agreement, there being nothing on the face of the note to indicate that the writing had ever constituted a part of the note. The same principle is recognised in Garrard v. Hadden, 17 P. F. Smith 82. It is the duty of the maker of the note to guard not only himself but the public against frauds and alterations, by refusing to sign negotiable paper made in such a form as to admit of fraudulent practices upon them, with ease and without ready detection.
Judgment reversed, and a venire facias de novo awarded.